Title: Extracts from the Gazette, 1731
From: Franklin, Benjamin
To: 


   In our last we gave our Readers an Account of the Number of Burials in this City for a Year past, by comparing which with the Number of Burials of one Year in Boston, Berlin, Colln, Amsterdam and London, (See our Gazette No. 64, 77, 78.) a pretty near Judgment may be made of the different Proportions of People in each City. In this Paper we exhibit an Account for one Year, of all the Vessels entered and cleared, from and to what Places, in the Ports of Philadelphia, Amboy, New-York, Rhode-Island, Boston, Salem and New-Hampshire, by which the ingenious Reader may make some Judgment of the different Share each Colony possesses of the several Branches of Trade. At the End we have subjoined an Extract from a new Piece, entituled, The Trade and Navigation of Great Britain considered, &c. written by Mr. Joshua Gee, and by him presented within this 12 Month to the King, Queen, Prince, Lords of Trade, and every Member of Parliament; by which the Reader may be informed what Commodities the several Colonies Trade in.

   N.B. Some Vessels enter several Times in a Year. [January 5]



	Those Subscribers for this Paper, who live on the Post Road to York, and at York, and have taken it a Twelvemonth, are desired to pay in their respective Yearly Payments at those Places where they usually receive their News, that the Money may be transmitted to us by the Post. [January 12]


  
	  The Practice of Inoculation for the Small-Pox, begins to grow among us. J. Growdon, Esq; the first Patient of Note that led the Way, is now upon the Recovery, having had none but the most favourable Symptoms during the whole Course of the Distemper; which is mentioned to show how groundless all those extravagant Reports are, that have been spread through the Province to the contrary. For an Account of the Method and Usefulness of Inoculation, see our Gazette, No. 80. [March 4]


  
	  The Country may depend upon it, that there are not more Burials in a Week in this City than we give an Account of. [March 4]



  
	  From Maryland we hear, That Subscriptions have been lately made among the Gentlemen there, for encouraging the Manufacture of Linen: The Mayor and Common Council of Annapolis, have promised to pay as a Reward the Sum of Five Pounds to the Person that brings the finest Piece of Linen, of the Growth and Manufacture of Maryland, to next September Fair; for the second Piece in Fineness Three Pounds, and for the third, Forty Shillings; the Linen to continue the Property of the Maker. Like Rewards are offered in Baltimore County, and ’tis thought the Example will be followed by all the Counties in Maryland. [April 15]


  
	  At a Petty Sessions of the Peace, held for the County of Burlington, at Burlington the 16th Day of April, 1731. it was consider’d that Fairs generally occasion great Concourse of People from the most adjacent Places, and that at present it is not meet for keeping the Fair at Burlington as usual, by reason of the great Mortality in Philadelphia, and other Parts of Pennsylvania, where the Small-Pox now violently rages: Therefore, to prevent to the utmost Power of the said Justices, the further spreading of so epidemical and dangerous a Distemper, and more especially for that the approaching Heat of Summer may render it more malignant and fatal, It is Order’d, that May Fair next, be, and is hereby prohibited to be kept in the said Town of Burlington; and all Persons are hereby to take Notice accordingly, as they will answer for their Contempt at their Perils. [April 22]


  
	  Ferdinando John Paris, Esq; was, at the last Sitting of our Assembly, chosen Agent for this Province at the Court of Great Britain. [April 29]


  
	  The new Settlement going forward at Cape Fear, having for these 3 or 4 Years past, been the Subject of much Discourse, especially among Country People; and great Numbers resorting thither continually, from this and the neighbouring Provinces, meerly to view the Place and learn the Nature of the Country, that they may be capable of judging whether it will probably be an advantageous Exchange if they should remove and settle there; and none having at their Return published their Observations for the Information of others; The following Account of Cape Fear, (extracted from the private Letters of a judicious and impartial Person, who lately resided there some Time, and who had not the least Interest that might induce him either to commend or discommend the Country beyond strict Truth,) it is thought will not be unacceptable to a great Part of our Readers. [May 6]


  
	  To-Morrow will be Publish’d, The Votes of the House of Representatives of this Province at their last Session. Containing, the Charge brought by the Managers against Mr. Fishbourn late Trustee of the General Loan-Office, with his Answer and Defence at large, and the Proceedings of the House thereupon: The Petition of the Wardens and Vestry of Christ-Church, in which they lay Claim to the Baptist Meeting-house in Philadelphia; with the Remonstrance of the Baptists in Answer thereunto at large: The Proceedings relating to the Brewing-Bill, and several other very curious Things. Sold by B. Franklin, Price 2s. 6d. [May 27]


  
All Persons indebted to Benj. Franklin, Printer of this Paper, are desired to send in their respective Payments: (Those Subscribers for the News excepted, from whom a Twelvemonth’s Pay is not yet due.)
Gentlemen, It is but a little to each of you, though it will be a considerable Sum to me; and lying in many Hands wide from each other, (according to the Nature of our Business) it is highly inconvenient and scarce practicable for me to call upon every one; I shall therefore think myself particularly obliged, and take it very kind of those, who are mindful to send or bring it in without farther Notice. [June 10]


  
	  From Newcastle we hear, that on Tuesday the 8th Instant, the Lightning fell upon a House within a few Miles of that Place, in which it killed 3 Dogs, struck several Persons deaf, and split a Woman’s Nose in a surprizing Manner. [June 17]



  
	  Friday Night last, a certain St-n-c-tt-r was, it seems, in a fair way of dying the Death of a Nobleman; for being caught Napping with another Man’s Wife, the injur’d Husband took the Advantage of his being fast asleep, and with a Knife began very diligently to cut off his Head. But the Instrument not being equal to the intended Operation, much struggling prevented Success; and he was oblig’d to content himself for the present with bestowing on the Aggressor a sound Drubbing. The Gap made in the Side of the St-n-c-tt-r’s Neck, tho’ deep, is not thought dangerous; but some People admire, that when the Person offended had so fair and suitable an Opportunity, it did not enter into his Head to turn St-n-c-tt-r himself. [June 17]


  
	  Sure some unauspicious cross-grain’d Planet, in Opposition to Venus, presides over the Affairs of Love about this Time. For we hear, that on Tuesday last, a certain C-n-table having made an Agreement with a neighbouring Female, to Watch with her that Night; she promised to leave a Window open for him to come in at; but he going his Rounds in the dark, unluckily mistook the Window, and got into a Room where another Woman was in bed, and her Husband it seems lying on a Couch not far distant. The good Woman perceiving presently by the extraordinary Fondness of her Bedfellow that it could not possibly be her Husband, made so much Disturbance as to wake the good Man; who finding somebody had got into his Place without his Leave, began to lay about him unmercifully; and ’twas thought, that had not our poor mistaken Galant, call’d out manfully for Help (as if he were commanding Assistance in the King’s Name) and thereby raised the Family, he would have stood no more Chance for his Life between the Wife and Husband, than a captive L---- between two Thumb Nails. [June 24]


  
	  The Small-pox has now quite left this City. The Number of those that died here of that Distemper, is exactly 288, and no more. 64 of the Number were Negroes; If these may be valued one with another at £30 per Head, the Loss to the City in that Article is near £2000. [July 8]


  
	  [Advertisement] Aleppo Ink, For the true staining Black, equal to any Sort of Ink whatever; and far exceeding all other Sorts in the Lastingness of its Colour: So that no Ink is so proper as this for Records, Deeds, and other Writings which ought to endure. Sold at the New Printing-Office, Price 1s. per Bottle. Where also you may have good common Ink. [July 8]


  
[Advertisement] Whereas by an Act of Parliament made in the Ninth Year of the Reign of her late Majesty Queen Anne, entituled An Act for establishing a General Post-Office for all her Majesty’s Dominions, &c. it is among other Things enacted, That all Masters of Vessels, Sailors and Passengers, shall immediately upon their Arrival in any Port, deliver the Letters and Pacquets on board to the Post-Master, or his Deputy, under the Penalty of Five Pounds, British Money, for every several Offence.
And whereas by the same Act it is also Enacted, That if any Master, Sailor or Passenger on board any Boat or Vessel, passing or repassing, on any River or Rivers, in any of her Majesty’s Dominions, shall or do collect, carry or deliver any Letters or Pacquets, he or they shall forfeit and pay Five Pounds, British Money, for every several Offence, One Hundred Pounds of like British Money, for every Week he or they shall continue to carry or deliver any Letters or Pacquets, as aforesaid.
This is therefore to give Notice to all Masters of Vessels, Sailors, Passengers, and others whom it may concern, That they be careful not to offend against the aforesaid Act of Parliament, upon Pain of being prosecuted for the several Penalties therein mentioned, pursuant to the Orders and Instructions of his Majesty’s Post-Master General, to the Post-Master of Philadelphia. [July 15]


  
	  [Advertisement] Good Writing-Parchment. Sold by the Printer hereof, very reasonable. [July 15]


  
	  [Advertisement] Whereas one John Emmery, by Trade a Cabinet-maker, went from England in the Year 1725 to the West Indies, and from thence to some of the Northern Colonies: This is to inform him, if he be living, that he may apply to the Printer of this Paper, and be informed of something to his Advantage. [July 15]


  
	  We are credibly inform’d, that the young Woman who not long since petitioned the Governor, and the Assembly to be divorced from her Husband, and at times industriously solicited most of the Magistrates on that Account, has at last concluded to cohabit with him again. It is said the Report of the Physicians (who in Form examined his Abilities, and allowed him to be in every respect sufficient,) gave her but small Satisfaction; Whether any Experiments more satisfactory have been try’d, we cannot say; but it seems she now declares it as her Opinion, That George is as good as de best. [July 29]


  
[Advertisement] The Widow Read, removed from the upper End of Highstreet to the New Printing-Office near the Market, continues to make and sell her well-known Ointment for the Itch, with which she has cured abundance of People in and about this City for many Years past. It is always effectual for that purpose, and never fails to perform the Cure speedily. It also kills or drives away all Sorts of Lice in once or twice using. It has no offensive Smell, but rather a pleasant one; and may be used without the least Apprehension of Danger, even to a sucking Infant, being perfectly innocent and safe. Price 2s. a Gallypot containing an Ounce; which is sufficient to remove the most inveterate Itch, and render the Skin clear and smooth.
She also continues to make and sell her excellent Family Salve or Ointment, for Burns or Scalds, (Price 1s. an Ounce) and several other Sorts of Ointments and Salves as usual.
At the same Place may be had Lockyer’s Pills, at 3d. a Pill. [August 19]


  
Thursday last, a certain P——r [’tis not customary to give Names at length on these Occasions] walking carefully in clean Cloaths over some Barrels of Tar on Carpenter’s Wharff, the head of one of them unluckily gave way, and let a Leg of him in above his Knee. Whether he was upon the Catch at that time, we cannot say, but ’tis certain he caught a Tartar. ’Twas observ’d he sprung out again right briskly, verifying the common Saying, As nimble as a Bee in a Tarbarrel. You must know there are several sorts of Bees: ’tis true he was no Honey Bee, nor yet a Humble Bee, but a Boo bee he may be allow’d to be, namely B.F.
N.B. We hope the Gentleman will excuse this Freedom. [September 23]


  

We hear from Hopewell in the Jerseys, that on the 4th past, two Bucks were observed fighting near the new Meeting House there; one of them extraordinary large, supposed to be a Roe-Buck; the other small and of the common sort. In company with them was a black Doe, who stood by to see the Engagement. The small Buck proved a full match for the great one, giving him many violent Punches in the Ribs, but in the height of the Battle, they fastned their Horns so strongly together, that they were not able with all their Strength to disengage; and in that condition they were taken. The Doe retreated into the Woods, but being pursued with several Beagle Hounds, she was taken also alive, and they have put her and the large Buck into a boarded Pasture together, in hopes to have a Breed, if the Sizes are not too unsuitable. This is the second Brace of Bucks that have been caught by the Horns this Fall. Had they not better put ’em up quietly in their Pockets? [October 14]


  
	  [Advertisement] This is to give Notice, that Mr. Louis Timothee, Master of the French Tongue, hath settled himself with his Family in this City, in order to keep a publick French School; he will also, if required, teach the said Language to any young Gentlemen or Ladies, at their Lodgings. He dwelleth in Front Street, next door to Dr. Kearsley. [October 14]


  
	  ⁂ The Second Year is expired since we undertook this Paper: Those Persons who are indebted on that account, are desired to send in their respective Payments. [October 14]


  
	  [Advertisement] Lost on Tuesday Night last, on the Road between Marcus Hook and Chester, a Pocket Book with 30s. Money, and some Notes. The Finder is desired to leave the Book and Notes with the Printer hereof, and take the Money for his Pains. [October 21]


  
	  [Advertisement] A Likely Servant Lad’s Time for near Seven Years, to be disposed of; He is fit for Town or Country Business. Enquire of the Printer hereof. [October 21]


  
	  We hear from Cecil County in Maryland, That the Rev. Mr. Ormston, Minister of the Church there, is lately dead. His Man left him in good Health sitting by the Fire, while he went to a Neighbour’s House; but at his Return, found him lying upon the Hearth, his Pipe by his Side, and his Head burnt off in the Fire. He was formerly Minister of the Church in this City. [November 18]


  
	  Just Publish’d, The Votes of the Honourable House of Representatives of this Province, in their Three last Sessions. Printed by B. Franklin, and sold either separately or together. [December 14]


  
	  [Advertisement] Choice English Quills, just imported, Sold by the Printer hereof. Of whom may be had, Jerman’s Almanacks for 1732, and Godfrey’s Almanacks, either on large Sheets or in Books, at 3s. 6d. per Dozen. [December 28]


  
Philadelphia: Printed by B. Franklin and H. Meredith, at the New Printing-Office near the Market, where Advertisements are taken in, and all Persons may be supplied with this Paper, at Ten Shillings a Year.

